Citation Nr: 0210230	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  97-13 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a radial 
nerve disorder of the left hand.  

(The issue of entitlement to service connection for a radial 
nerve disorder of the left hand will be addressed in a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1953 
to December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO held that new and material evidence sufficient to reopen a 
previously denied claim for service connection for a left 
hand radial nerve disorder had not been received.  

Following an April 1997 notification of that decision, the 
veteran perfected a timely appeal with respect to the denial.  
In March 1998, the Board remanded the veteran's new and 
material claim to the RO for further evidentiary development.  
Following completion of the requested development as well as 
a continued denial of this issue, the RO, in June 2002, 
returned the veteran's case to the Board.  

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claim for service connection for a radial nerve 
disorder of the left hand.  However, the Board has also 
determined that additional development on the de novo issue 
of entitlement to service connection for a radial nerve 
disorder of the left hand is necessary.  As such, the Board 
is undertaking evidentiary development with regard to this 
claim.  When the additional development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the de 
novo claim.  



FINDINGS OF FACT

1.  In September 1994, the RO denied the issue of entitlement 
to service connection for a left hand radial nerve disorder.  
Although notified of the denial, the veteran did not perfect 
a timely appeal this decision.  

2.  Evidence received since the September 1994 rating action 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for a radial nerve disorder of the left hand.  


CONCLUSIONS OF LAW

1.  The September 1994 rating action, which denied service 
connection for a left hand radial nerve disorder, is final.  
38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1994).  

2.  The evidence received since the RO's September 1994 
rating action is new and material, and the claim for service 
connection for a radial nerve disorder of the left hand 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the May 1997 
statement of the case, the April 2002 supplemental statement 
of the case, and an April 2002 letter from the RO informed 
the veteran of the type of evidence necessary to support his 
claim as well as the provisions of the recently enacted VCAA 
which substantially amended the legal requirements regarding 
the assistance to be accorded to claimants of veterans 
benefits.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  

In this regard, the Board notes that, in the petition to 
reopen the previously denied claim for a radial nerve 
disorder of the left hand, the veteran stated that additional 
medical records were available at the VA Hospital.  He did 
not provide the name of the specific VA medical facility or 
the dates of such treatment.  Consequently, the Board, in 
March 1998, remanded the veteran's claim to the RO to accord 
the agency an opportunity to obtain any such available 
medical reports.  Pursuant to the Board's March 1998 remand, 
the RO, by a June 1998 letter, asked the veteran to furnish 
the names and addresses of all VA hospitals and physicians 
who had rendered treatment to him for the radial nerve 
disorder of his left hand as well as the dates of such 
medical care.  

Later in June 1998, the veteran responded with the names of 
two private physicians who had reportedly rendered treatment 
to him for his left hand disability.  Significantly, the 
veteran did not provide the RO with the requested information 
concerning the names and dates of the VA medical care 
providers who had purportedly rendered treatment to him for 
his left hand disorder.  Furthermore, with regard to the 
names of the two private physicians who reportedly did treat 
the veteran for his left hand disability, the Board notes 
that, by letters dated in May 1999, the RO asked these 
doctors to provide copies of records of any treatment that 
they may have rendered to the veteran.  These physicians did 
not respond to the RO's request.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Previously, by a September 1994 rating action, the RO 
initially denied service connection for a radial nerve 
disorder of the left hand.  At that time, the veteran had 
asserted that he incurred such a disability as a result of 
his military duty.  

According to the service medical records, between July and 
August 1953, the veteran was hospitalized for approximately 
one-and-a-half months for treatment for neurological 
pathology of his left wrist.  A physical examination upon 
admission demonstrated a left wrist drop.  Neuropathy, not 
elsewhere classified, of the veteran's left radial nerve was 
diagnosed.  The cause of this disorder was not found.  Upon 
discharge from the hospitalization in August 1953, the 
veteran's condition had resolved, and he had attained full 
return of his left radial nerve.  The report of the 
separation examination conducted in December 1954 noted that, 
in July 1953, the veteran was treated at a military hospital 
for a fracture of his left wrist and that, at the time of the 
discharge evaluation, he had no sequelae or profile resulting 
from this in-service injury.  

In May 1993, the veteran underwent a private examination, at 
which time he reported being hospitalized in service between 
July and August 1953 for a fracture of his left wrist and for 
neuropathy of his left radial nerve.  The veteran also 
explained at the May 1993 post-service evaluation that, 
following the in-service injury to his left wrist, he had 
noticed decreased dexterity of this joint, left wrist pain 
radiating upward to the nuchal region, as well as numbness 
and cramping of his left hand.  The veteran stated that he 
could not performed prolonged exercises with his left wrist 
or left hand.  

A neurological examination demonstrated, in pertinent part, 
that the veteran had decreased pin prick sensations in the 
palmar and dorsal aspects of his left hand as well as 
decreased strength on dorsiflexion of his left hand (as 
compared to his right hand).  In relevant part, the examining 
physician provided an impression of sequela of left radial 
neuropathy and recommended that the veteran undergo nerve 
conduction velocity (NCV), and electromyograph (EMG), studies 
on his upper extremities.  

In July 1994, the veteran was scheduled to undergo a VA hand, 
thumb, and fingers examinations.  However, he failed to 
report to the evaluation.  

Based on these service, and post-service, medical records, 
the RO, by the September 1994 rating action, determined that 
the medical evidence of record did not demonstrate that the 
veteran had any chronic residuals of the acute in-service 
episode of treatment for neuropathy of his left radial nerve.  
Therefore, the RO denied the veteran's claim of entitlement 
to service connection for a left hand radial nerve disorder.  

Also in September 1994, the RO notified the veteran of this 
decision.  In the following month, the RO received from the 
veteran a notice of disagreement with this denial.  Although 
in June 1995, the RO furnished the veteran a statement of the 
case concerning this claim, the veteran did not file a timely 
substantive appeal to perfect his appeal.  

In June 1996, the RO received from the veteran a VA Form 9, 
Appeal To Board Of Veterans' Appeals.  By a letter dated in 
the following month, the RO explained to the veteran that the 
time limit for submission of his substantive appeal had 
expired, that the denial of his service connection claim had 
therefore become final, and that the agency had canceled his 
appeal because he had not filed a timely substantive appeal.  

Thereafter, in January 1997, the RO received the veteran's 
current petition to reopen his previously denied claim for 
service connection for a radial nerve disorder of his left 
hand.  In support of this petition, the veteran continued to 
assert that he incurred his left wrist disability during his 
active military duty.  He also submitted duplicate copies of 
service medical records and the report of the May 1993 
private examination, which were considered by the RO at the 
time of the previous decision in September 1994.  

Additionally, the veteran submitted reports of private NCV 
and EMG studies completed in January 1997.  According to 
these records, the EMG study resulted in diagnostic 
impressions of left radial palsy (including denervation 
potentials at the left radial nerve distal to the elbow), 
axonal polyneuropathy (deemed by the examining physician to 
be "probably" diabetic and generalized), as well as no 
cervical radiculopathy or myopathy.  The NCV study provided 
diagnostic impressions of a generalized mixed peripheral 
polyneuropathy (deemed by the examining physician to be 
"probably" diabetic) as well as left radial palsy.  
Further, the doctor explained that the veteran's left radial 
nerve was significantly more affected and that he had a 
history of left radial palsy, including a wrist drop.  

Analysis

As previously noted in this decision, in September 1994, the 
RO determined that the medical evidence of record did not 
demonstrate that the veteran had any chronic residuals of the 
acute in-service episode of treatment for neuropathy of his 
left radial nerve.  Therefore, the RO denied the veteran's 
claim of entitlement to service connection for a left hand 
radial nerve disorder.  Although the RO notified the veteran 
of this decision in September 1994, he failed to perfect a 
timely appeal of the denial.  Consequently, the RO's 
September 1994 denial of service connection for a radial 
nerve disability of the left hand became final.  38 U.S.C.A. 
§ 7105(a), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1994).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The evidence received since the RO's September 1994 denial of 
the veteran's petition to reopen his previously denied claim 
for service connection for a radial nerve disability of the 
left hand includes his continued assertion that he has a 
chronic left wrist disorder associated with his in-service 
treatment for neuropathy, not elsewhere classified, of his 
left radial nerve and for a left wrist fracture.  In support 
of this contention, the veteran submitted duplicate copies of 
service, and post-service, medical records previously 
considered by the RO at the time of the prior final denial in 
September 1994.  

Significantly, however, the veteran also submitted reports of 
private NCV and EMG studies completed in January 1997.  These 
records confirm, in pertinent part, a diagnosis of left 
radial palsy.  In particular, the report of the NCV study 
includes the examining physician's notation that the veteran 
has a history of left radial palsy and wrist drop.  

As this private physician has provided a diagnosis of left 
radial palsy and has noted the veteran's history of such a 
condition, to include a history of wrist drop, and as a left 
wrist drop was noted in the service medical records, the 
Board finds that the doctor's January 1997 statements are 
clearly probative of the central issue in the veteran's left 
wrist claim.  Specifically, this private medical statement 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for a radial nerve disorder of the left hand.  
See, 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
left hand radial nerve disorder in September 1994 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a radial nerve disorder of his left hand.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a radial nerve disorder of the left 
hand has been received, the Board has also determined that 
additional development on the de novo claim for service 
connection for a radial nerve disorder of the left hand is 
necessary.  As such, the Board is undertaking evidentiary 
development with regard to this de novo claim.  When this 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the de novo 
claim.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a radial nerve 
disorder of his left hand is reopened.  To this extent, the 
appeal is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

